Case 1:21-cv-00361-NYW Document 1 Filed 02/05/21 USDC Colorado Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Civil Action No. __________________

CAROLYN KIEFER

      Plaintiff,

vs.

UNITED LAUNCH ALLIANCE, LLC, a Delaware limited liability company, and
JOHN CASANI, individually

      Defendant.
______________________________________________________________________________

                                 COMPLAINT
______________________________________________________________________________

      Plaintiff complains as follows:



                        PARTIES, JURISDICTION, AND VENUE

1.    Plaintiff Carolyn Kiefer is a resident of Clark County, Nevada.

2.    Defendant United Launch Alliance, LLC (ULA), is a Delaware limited liability company

      authorized to do business in Colorado.

3.    Defendant John Casani is a resident of Arapahoe County, Colorado.

4.    This Court has diversity jurisdiction over this matter pursuant to 28 U.S.C. §1332

      because the parties are diverse, and the matter in controversy exceeds $75,000.

5.    Venue is proper under 28 U.S.C. §1391 because Defendants are residents of Colorado,

      and this action alleges torts committed at ULA’s facilities in Arapahoe County, Colorado.



                                               1
Case 1:21-cv-00361-NYW Document 1 Filed 02/05/21 USDC Colorado Page 2 of 4




                                 GENERAL ALLEGATIONS

6.    ULA is primarily engaged in the business of designing, developing, manufacturing,

      selling, repairing, servicing and supporting expendable launch vehicle systems, and

      supplying related launch services to the U.S. Government (including supplying the

      Interim Cryogenic Propulsion Stage to NASA), and to commercial launch services

      providers.

7.    On or about February 7, 2020, Ms. Kiefer was employed by Aerospace Corporation, a

      California corporation (Aerospace).

8.    Ms. Kiefer’s job duties with Aerospace required her to access and analyze sensitive ULA

      data remotely.

9.    On or about February 6 or 7, 2020, Mr. Casani sent an email to a manager at Aerospace.

10.   The email included allegations about Ms. Kiefer based on events that occurred in or

      about 2013 when she was physically present at ULA’s facilities in Arapahoe County as

      an employee of The Boeing Company.

11.   ULA allowed Ms. Kiefer to access its sensitive data until she retired from The Boeing

      Company in July 2015.

12.   Based on the likelihood of evidentiary support after a reasonable opportunity for further

      investigation or discovery, the email alleged

         a. that Ms. Kiefer had entered areas of ULA’s facilities where she was not

             authorized to go;

         b. that Ms. Kiefer continued to do so after being counseled;




                                               2
Case 1:21-cv-00361-NYW Document 1 Filed 02/05/21 USDC Colorado Page 3 of 4




         c. that ULA security personnel revoked any security badge that would permit Ms.

             Kiefer to remain on ULA’s premises, or areas of those premises; and

         d. that allowing Ms. Kiefer to access ULA’s data as part of her duties with

             Aerospace presented an undue security risk.

13.   Based on the likelihood of evidentiary support after a reasonable opportunity for further

      investigation or discovery, Mr. Casani also verbally communicated similar information to

      representatives of Aerospace.

14.   Mr. Casani was authorized to send the email and otherwise communicate with Aerospace

      on ULA’s behalf.



                                   CLAIM FOR RELIEF
                                      (Defamation)

15.   The foregoing allegations are realleged and incorporated by reference.

16.   The allegations set forth in paragraph 12 above were false.

17.   The allegations set forth in paragraph 12 above were defamatory.

18.   As a result of Mr. Casani’s communications with Aerospace, Aerospace placed Ms.

      Kiefer on leave without pay, and subsequently terminated her employment on or about

      May 15, 2020.

19.   Aerospace’s placing Ms. Kiefer on leave and termination of her employment caused her

      to suffer damages, including past and future lost wages and benefits, and lost future

      earning capacity as a result of, among other things, damage to Ms. Kiefer’s reputation.


                                               3
Case 1:21-cv-00361-NYW Document 1 Filed 02/05/21 USDC Colorado Page 4 of 4




                                 DEMAND FOR JUDGMENT

       Plaintiff Carolyn Kiefer therefore requests judgment in her favor and against Defendants

United Launch Alliance, LLC, and John Casani, jointly and severally, for all damages she has

incurred as alleged above, costs, prejudgment and postjudgment interest, and such other relief as

the Court deems proper.



       Dated: February 5, 2021



                                             s/ David Lichtenstein
                                             David Lichtenstein
                                             Matt Molinaro
                                             Law Office of David Lichtenstein, LLC
                                             1556 Williams St., Suite 100
                                             Denver, CO 80218
                                             Telephone: (303) 831-4750
                                             Facsimile: (303) 863-0835
                                             dave@lichtensteinlaw.com
                                             matt@lichtensteinlaw.com

                                             Attorneys for Plaintiff




                                                4
